DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over Keig (GB 2271045) in view of Nam (US 2010/0276414).  
With respect to the limitations of claim 1, Keig teaches an oven appliance (title, microwave oven), comprising: a cabinet defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction (oven of Keig inherently having a cabinent); a chamber defined within the cabinet for receipt of food items for cooking, the chamber (Pg 1, Lines 26 thru Pg 2, Lines 10, to allow easy access to the foodstuffs) delineated by a plurality of walls including a bottom wall, a left side wall, and a right side wall (oven of Keig inherently having a chamber); a rack slidably received on (Figs 1-3, slidable tray 4, Pg 3, Line 24-28) whereby the rack is positioned within the chamber and above the bottom wall of the chamber along the vertical direction; a turntable (turntable 2, wheel ring 3, Pg 3, Lines 24-28) rotatably mounted on the rack; and a telescopic shaft (drive boss 7, slidably mounted on drive shaft 8, Pg 4, Lines 7-20) positioned and configured to extend and retract along the vertical direction between an engaged position wherein the shaft engages the turntable to rotate the turntable (Pg 4, Lines 20-25) and a disengaged position wherein the shaft is spaced apart from the turntable along the vertical direction (Pg 4, Line 26 thru Pg 5, Line 5).
Keig discloses the claimed invention except for explicitly showing the oven appliance, comprising: a cabinet defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction; a chamber defined within the cabinet for receipt of food items for cooking, the chamber delineated by a plurality of walls including a bottom wall, a left side wall, and a right side wall; the rack slidably received on embossed ribs formed on the left side wall and the right side wall whereby the rack is positioned within the chamber and above the bottom wall of the chamber along the vertical direction.
However, Nam discloses the oven appliance (Fig 1, 0017, A heat source heating the oven section 101 may be, for example, an electric heater, a microwave), comprising: a cabinet defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction (Fig 1, outer housing 101); a chamber defined within the cabinet for receipt of food items for cooking, the chamber delineated by a plurality of walls including a bottom wall, a left side wall, and a right side wall (cavity 110, 0022); the rack (Figs 1-3, rack 200, 0023) slidably received on embossed ribs (guide members 150, 0023) formed on the left side wall and the right side wall whereby the rack is positioned within the chamber and above the bottom wall of the chamber along the vertical direction is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Keig silent to the recited cabinet and chamber with the recited cabinet and chamber of Nam for the purpose of providing a known cabinent and chamber configuration that is suitable for a microwave oven enclosure.
It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Keig having a sliding rack silent to the rack being slidably received on embossed ribs with the rack slidably received on embossed ribs formed on the left side wall and the right side wall of Nam for the purpose of providing a known rib configuration that allows the rack to be removably and securely held in a desired position within the oven cavity.  
With respect to the limitations of claim 10, Keig teaches an oven appliance (title, microwave oven), comprising: a cabinet defining a vertical direction (oven of Keig inherently having a cabinent); a chamber defined within the cabinet for receipt of food items for cooking (Pg 1, Lines 26 thru Pg 2, Lines 10, to allow easy access to the foodstuffs); a rack slidably Figs 1-3, slidable tray 4, Pg 3, Line 24-28) received within the chamber above a bottom wall of the chamber along the vertical direction; a turntable (turntable 2, wheel ring 3, Pg 3, Lines 24-28) rotatably mounted on the rack; and a telescopic shaft (drive boss 7, slidably mounted on drive shaft 8, Pg 4, Lines 7-20) positioned and configured to extend and retract along the vertical direction between an engaged position wherein the shaft engages the turntable to rotate the turntable  (Pg 4, Lines 20-25) and a disengaged position wherein the shaft is spaced apart from the turntable along the vertical direction (Pg 4, Line 26 thru Pg 5, Line 5).
Keig discloses the claimed invention except for explicitly showing the oven appliance, comprising: a cabinet defining a vertical direction; a chamber defined within the cabinet for receipt of food items for cooking.
However, Nam discloses the oven appliance (Fig 1, 0017, A heat source heating the oven section 101 may be, for example, an electric heater, a microwave), comprising: a cabinet defining a vertical direction (Fig 1, outer housing 101); a chamber defined within the cabinet for receipt of food items for cooking (cavity 110, 0022) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Keig silent to a cabinet and chamber with the oven appliance, comprising: a cabinet defining a vertical direction; a chamber defined within the cabinet for receipt of food items for cooking of Nam for the purpose of providing a known cabinent and chamber configuration that is suitable for a microwave oven enclosure.
With respect to the limitations of claims 9 and 18, Keig teaches the turntable is rotatably mounted on the rack by a plurality of wheels (wheel ring 3).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being obvious over Keig (GB 2271045) in view of Nam (US 2010/0276414) as applied to claims 1 and 10, further in view of Whitehouse (US 5,787,873).
With respect to the limitations of claims 2 and 11, Keig discloses a telescopic shaft (drive boss 7, slidably mounted on drive shaft 8).  Keig in view of Nam discloses the claimed invention except for the shaft comprises a coupler and a key configured to engage a slot in the turntable when the shaft is in the engaged position.
However, Whitehouse discloses the shaft comprises a coupler (Figs 2, 7, shaft coupling 52, Col 4, Lines 45-50) and a key (Figs 13-17, drive head 90, Col 5) configured to engage a slot (Fig 16, slots between bars 104, Col 6) in the turntable when the shaft is in the engaged position is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Keig having a telescopic shaft silent to a coupler and key with the shaft comprises a coupler and a key configured to engage a slot in the turntable when the shaft is in the engaged position of Whitehouse for the purpose of providing a known coupling configuration that allows for easy removal/replacement of the grill grid and provides a drive head mechanism that is positive and does not loosen, slip or jam (Col 5, Lines 49-60).

Claims 3-8 and 12-17 are rejected under 35 U.S.C. 103 as being obvious over Keig (GB 2271045) in view of Nam (US 2010/0276414) and Whitehouse (US 5,787,873) as applied to claims 1, 2, 10 and 11, further in view of Bergfield (US 3,131,685).
With respect to the limitations of claims 3, 4, 5, 12, 13 and 14, Keig discloses a telescopic shaft (drive boss 7, slidably mounted on drive shaft 8); further comprising an elevating bar (push rod 12, Pg 4, Lines 10-15), the elevating bar extending from a first end coupled to an elevating motor to a second end, the elevating bar comprising an elevating cam (lifting mechanism 11) disposed at the second end of the elevating bar, the elevating cam is configured to move the coupler between the engaged position and the disengaged position (Pg 4, Lines 10-25).  
Keig in view of Nam and Whitehouse discloses the claimed invention except for the shaft further comprises a base gear; further comprising a rotating bar, the rotating bar extending from a first end coupled to a rotating motor to a second end, the rotating bar comprising a rotating gear disposed at the second end of the rotating bar, the rotating gear engaged with the base gear of the telescopic shaft, whereby the rotating gear transfers rotation of the rotating bar to the base gear, thereby rotating the shaft.
However, Bergfield discloses the shaft further comprises a base gear (Figs 1-4, bevel gear 28, Col 2); further comprising a rotating bar (square shaft 35, Col 2), the rotating bar extending from a first end coupled to a rotating motor (motor, gear box 26, Col 2) to a second end, the rotating bar comprising a rotating gear (second bevel gear 34, Col 2) disposed at the second end of the rotating bar, the rotating gear engaged with the base gear of the telescopic shaft, whereby the rotating gear transfers rotation of the rotating bar to the base gear, thereby rotating the shaft (Col 1, Lines 25-29) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Keig having a telescopic shaft with the shaft further comprises a base gear; further comprising a rotating bar, the rotating bar extending from a first end coupled to a rotating motor to a second end, the rotating bar comprising a rotating gear disposed at the second end of the rotating bar, the rotating gear engaged with the base gear of the telescopic shaft, whereby the rotating gear transfers rotation of the rotating bar to the base gear, thereby rotating the shaft of Bergfield for the purpose of providing a known configuration for alternatively rotating the telescopic shaft at a constant speed (Col 1, Lines 25-29).
Claims 6, 7, 8, 15, 16 and 17 are objected to as being dependent upon claims 1 and 10.

Allowable Subject Matter

Claims 6, 7, 8, 15, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/18/2022